WEBSTER, Circuit Judge,
concurring.
I join in the court’s opinion. Of particular significance to me is the prior restraint of First Amendment rights on such skimpy and speculative evidence as appellees advanced below. There is absolutely no evidence that appellants intend to violate any state law or regulation of the university or even that they will advocate such violations. Until such time as imminent overt lawless activity can be shown, the organization may not be excluded from recognition if it is otherwise in compliance with university regulations. Healy v. James, 408 U.S. 169, 92 S.Ct. 2338, 33 L.Ed.2d 266 (1972).
I have no doubt that the ancient halls of higher learning at Columbia will survive even the most offensive verbal assaults upon traditional moral values; solutions to tough problems are not found in repression of ideas. I am equally certain that the university possesses the power and the right to deal with individuals and organizations, “recognized” or not, that violate either its lawful regulations or the laws of the state. There will be time for that if appellees’ dire predictions should somehow prove to be correct. The nature of our government demands that we abide that time.